Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED UNDER

RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

***** INDICATES OMITTED MATERIAL THAT IS

THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST

FILED SEPARATELY WITH THE COMMISSION.

THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE COMMISSION.

EXECUTION COPY

SUPPLY AGREEMENT (SULPHURIC ACID)

SUPPLY AGREEMENT, dated as of August 13, 2004 (this “Agreement”), between Rhodia
Inc., a corporation organized under the laws of the State of Delaware (“Rhodia
U.S.”) and Innophos, Inc. (f/k/a Phosphates Acquisition, Inc.), a corporation
organized under the laws of Delaware (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, Rhodia U.S., Rhodia Canada Inc., Rhodia de Mexico S.A. de C.V, Rhodia
Overseas Ltd, Rhodia Consumer Specialties Limited, the Purchaser and Phosphates
Acquisition, Inc. have entered into an Agreement of Purchase and Sale, dated as
of June 10, 2004 (the “Purchase Agreement”; all capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement), pursuant to which the Sellers agreed to sell to the Purchaser and
the Purchaser agreed to purchase from the Sellers, the Transferred Assets
relating to the U.S. Business, the Canadian Business and the Mission Hills
Business and the Transferred Shares with respect to the Coatza Business of the
Sellers, all as more particularly set forth in the Purchase Agreement;

WHEREAS, Rhodia U.S., PCS Sales (USA), Inc., a corporation organized under the
laws of the State of Delaware (“PCS”), and PCS Nitrogen Fertilizer, L.P., a
Delaware limited partnership (“PCSN”) have entered into an Amended and Restated
Acid Purchase Agreement, dated as of March 23, 2000 (as in effect on the date
hereof) (the “PCS Agreement”),pursuant to which PCS agreed to sell to Rhodia
U.S. and Rhodia U.S. agreed to purchase from PCS certain quantities of P2O5 and
Rhodia U.S. agreed to sell to PCS and PCS agreed to purchase from Rhodia U.S. a
portion of the sulphuric acid required to produce phosphoric acid at the
phosphoric acid production facility of PCSN located at Geismar, Louisiana (the
“Geismar Plant”);

WHEREAS, the PCS Agreement was assigned to the Purchaser as part of the
Transferred Assets and the Purchase Agreement contemplates that Rhodia U.S. and
the Purchaser shall enter into a supply agreement relating to the supply of
sulphuric acid by Rhodia U.S. to the Purchaser for resupply by the Purchaser in
accordance with the obligations of the Purchaser under Section 7 of the PCS
Agreement; and

WHEREAS, Rhodia U.S. is willing to supply such sulphuric acid to the Purchaser
on the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth and intending to be legally bound hereby, Rhodia
U.S. and the Purchaser hereby agree as follows:

1. Sale and Purchase of Sulphuric Acid.

(a) Sale and Specification. Rhodia U.S. shall sell and deliver to the Purchaser
and the Purchaser shall purchase and take from Rhodia U.S. at the Geismar Site
sulphuric acid meeting the specifications set forth in Exhibit H of the PCS
Agreement (a copy of which is attached hereto). Sulfuric acid furnished by
Rhodia U.S. shall be delivered by barge, ship or, in the event access cannot be
provided to Rhodia U.S. in accordance with the next sentence, tank truck to
Purchaser FOB the Geismar Plant. Rhodia U.S. may make shipments by any other
practicable means acceptable to Purchaser. In the case of bulk carload, tank
car, tank truck or barge shipments, Rhodia U.S.’ weight shall govern unless
proven to be in error. The Purchaser shall use reasonable efforts to make
arrangements for Rhodia U.S. to have access to the dock at the Geismar Site or
such other alternative arrangements as may be necessary to deliver the sulphuric
acid to the Purchaser.

(b) Quantity.

(i) In each calendar year hereunder the Purchaser shall purchase and Rhodia U.S.
shall supply the amount of sulphuric acid that PCSN shall be required to
purchase and the Purchaser shall be required to supply in accordance with
Section 7.2(a) of the PCS Agreement. Rhodia U.S. shall cooperate with PCSN and
the Purchaser in establishing monthly shipping and delivery schedules with
reasonably equivalent monthly quantities, consistent with past practice. The
Purchaser shall provide Rhodia U.S. with the written notice received by the
Purchaser in accordance with Section 7.2(a) of the PCS Agreement promptly after
the Purchaser receives such written notice from PCSN (but not later than five
(5) days after receipt thereof). The quantity of sulphuric acid that Rhodia U.S.
supplies to the Purchaser cannot exceed [*****] of the amount of Sulphuric acid
required by PCSN for the production of Green Acid (as defined in the PCS
Agreement) to be delivered to the Purchaser in the next succeeding calendar
year, pursuant to the PCS Agreement, nor be less than [*****] of such amount. In
the event that PCSN requires from the Purchaser in any calendar year during the
term of the PCS Agreement less than [*****] of the amount of sulphuric acid
required by it for the production of Green Acid (as defined in the PCS
Agreement) to be delivered to the Purchaser in such year (down to Rhodia U.S.’s
[*****] minimum supply level), the Purchaser shall pay Rhodia [*****] ton of
sulphuric acid short of the [*****] level as liquidated damages and not as a
penalty; provided, that: (A) [*****]; (B) the Purchaser shall take all actions,
as directed by Rhodia U.S., to obtain reimbursement from PCSN; (C) Rhodia U.S.
shall reimburse the Purchaser for all out of pocket costs and expenses that are
incurred by the Purchaser in connection with the collection of such
reimbursement (but only to the extent such costs and expenses are approved by
Rhodia U.S. prior to being incurred) and (D) the Purchaser shall in no event
waive its rights to such reimbursement.

(ii) In the event that Rhodia U.S. shall fail to provide in any calendar year
during the term of this Agreement at least [*****] of the amount of sulphuric
acid it is committed to supply to the Purchaser for such year in accordance with
Section l (b)(i) hereto (a “Shortfall”) [*****], Rhodia U.S. shall either
(A) reimburse the Purchaser [*****], or (B) in the event that the Purchaser
supplies such Shortfall through an alternative source, reimburse the Purchaser
for the difference between the Purchaser’s direct costs to obtain such
alternative supply and the price that the Purchaser would have otherwise paid
herein for such Shortfall within five (5) Business Days of receipt of evidence
of such costs. [*****], the Purchaser shall reimburse Rhodia U.S. for any
financial loss Rhodia U.S. incurs as a result of such [*****] within five
(5) Business Days of receipt of evidence of such loss; provided, that:
(W) [*****]; (X) the Purchaser shall take all actions, as directed by Rhodia
U.S., to obtain reimbursement from PCSN; (Y) Rhodia U.S. shall reimburse the
Purchaser for all out of pocket costs and expenses that are incurred by the
Purchaser in connection with the collection of such reimbursement (but only to
the extent such costs and expenses are approved by Rhodia U.S. prior to being
incurred) and (Z) the Purchaser shall in no event waive its rights to such
reimbursement from PCSN.



--------------------------------------------------------------------------------

(iii) In the event that the Purchaser in any calendar year during the term of
this Agreement accepts less than [*****] of the amount it is committed to take
for such year in accordance with Section 1(a) hereof for any reason including
without limitation the failure of PCSN to accept less than the amount it is
committed to take for such year in accordance with Section 7.2(a) of the PCS
Agreement, the Purchaser shall pay Rhodia U.S. [*****] per ton of sulphuric acid
short of such percentage to compensate Rhodia U.S. for its costs and expenses in
canceling, or arranging alternative outlets for, its sulphuric acid supply, as
liquidated damages and not as a penalty; provided, that: (A) [*****]; (B) the
Purchaser shall take all actions, as directed by Rhodia U.S., to obtain
reimbursement from PCSN and (C) the Purchaser shall in no event waive its rights
to such reimbursement. Any amount paid hereunder shall be in addition to any
amounts payable under the last sentence of Section 1 (b) (i).

(iv) In no event shall Rhodia U.S. be required to supply a volume of sulphuric
acid in excess of the amount required to produce the quantity of Green Acid (as
defined in the PCS Agreement) delivered to the Purchaser pursuant to the PCS
Agreement.

(c) Price. The price of sulphuric acid supplied to the Purchaser by Rhodia U.S.
shall be set forth in Exhibit I of the PCS Agreement (a copy of which is
attached hereto).

2. Price Escalation.

(a) [*****]. The price of sulphuric acid sold and purchased under this Agreement
shall be adjusted in accordance with adjustments made to sulphuric acid under
Section 8.1 of the PCS Agreement.

(b) Record Keeping. The parties shall maintain accounting and budget systems
sufficiently detailed to provide a reasonably complete basis for cost
determination and allocation by an independent auditor. Where costs include
man-hours, the parties shall keep records such as work orders, logs and other
time records sufficiently detailed to verify the number of hours worked per
person.

(c) Independent Auditor. On an annual basis Rhodia U.S. and the Purchaser may
designate a mutually acceptable independent auditor (which auditor shall be the
same auditor used under Section 8.3 of the PCS Agreement) who shall have access
at all reasonable times to such records and facilities as may be required to
verify actual costs, conversion ratios, inventories and similar matters related
to this Agreement. Such audit shall be consistent with generally accepted
accounting practices. If the results of any audit disclose a material error of
omission or commission in the method of calculation of any charge hereunder,
such affected calculation or charge shall be subject to retroactive adjustment
relating back no further than the previous audit or reconciliation. Rhodia U.S.
and the Purchaser shall share equally the cost of such annual audit.

3. Term.

(a) This Agreement shall be in effect from the date hereof (the “Effective
Date”)and shall continue in full force and effect until the expiration or
termination of the PCS Agreement, including any renewals or extensions thereof
explicitly provided for in the PCS Agreement, in accordance with Article 9 of
the PCS Agreement. In the event that the Purchaser notifies PCS of its intention
to exercise its option to terminate the PCS Agreement in accordance with
Section 9.4 thereof, the Purchaser will promptly notify Rhodia U.S. of such
action.

(b) This Agreement may be terminated (i) by mutual written consent of the
parties or (ii) by Rhodia U.S. upon written notice to the Purchaser upon any
assignment, delegation or transfer of the PCS Agreement in any manner whatsoever
in accordance with Section 17.1 of the PCS Agreement; provided, that so long as
this Agreement is assigned by the Purchaser in compliance with Section 17 hereof
then Section 3(b)(ii) shall not apply.



--------------------------------------------------------------------------------

4. Limited Warranty, Limitation of Liability.

(a) Limited Warranty.

(i) Rhodia U.S. represents and warrants to the Purchaser that it has and shall
have good and valid title to all sulphuric acid delivered by Rhodia U.S. to the
Purchaser pursuant to this Agreement and that such sulphuric acid shall be free
and clear of any liens or encumbrances thereon.

(ii) Rhodia U.S. represents and warrants to the Purchaser that all sulphuric
acid to be delivered by Rhodia U.S. to the Purchaser pursuant to the terms of
this Agreement shall meet the specifications as set forth in Exhibit H.

(iii) Subject to the preceding Sections 4(a)(i) and 4(a)(ii), RHODIA U.S. MAKES
NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND THOSE ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE, OR ANY OTHER MATTER WITH RESPECT TO THE SULPHURIC ACID.

(b) Limitation of Liability.

(i) Neither party shall be liable to the other for special, incidental,
indirect, punitive or consequential damages (including, but not by limitation,
lost profits) in excess of the purchase price of the goods in respect of which
such claim is made resulting from immaterial breaches of warranty with respect
to the supply of sulphuric acid hereunder, regardless of whether such liability
is based upon breach of this Agreement, negligence, breach of warranty or
otherwise. For purposes of this Section 4(b )(i), “immaterial breach” shall be
defined as a breach of warranty continuing for no more than 120 consecutive
hours following receipt of written notice of such breach by the breaching party.
The cumulative annual total of up to 360 hours during which any breach of
warranty continues after notice shall also be deemed an “immaterial breach” for
purposes of this Section 4(b)(i).

(ii) All claims by either party against the other party with respect to the
sulphuric acid (whether based in contract, warranty, negligence, strict
liability, tort or otherwise) shall be deemed waived unless made in writing and
received by the other party within ninety (90) days after delivery of the
sulphuric acid in respect to which the claim is made.

5. Excuse of Performance.

(a) Force Majeure. No liability shall result from delay in performance caused by
circumstances beyond the control of the party affected, including, but not
limited to act of God, fire, flood, war, government action, equipment failure,
labor trouble or shortage, inability to obtain adequate material, equipment or
transportation. Quantities so affected may be eliminated from the contract at
the discretion of the party affected without liability, but the contract shall
remain otherwise unaffected.

(b) Efforts to Overcome Force Majeure. Each of Rhodia U.S. and the Purchaser
agrees that if such party is prevented by force majeure from performing in whole
or in part its undertakings hereunder, it shall diligently use all reasonable
efforts to overcome such force majeure and to resume in full performance of all
of its obligations hereunder.

(c) Settlement of Strikes and Labor Disturbances. The settlement of strikes or
labor disturbances shall be entirely within the discretion of the party having
the difficulty, and any requirement that force majeure shall be remedied with
all reasonable dispatch shall not require the settlement of strikes or labor
disturbances by acceding to the demands of the opposing party or parties when
such course is inadvisable in the discretion of the party having the difficulty.



--------------------------------------------------------------------------------

(d) Notice of Force Majeure. In the event that Rhodia U.S. or the Purchaser
shall be rendered unable, wholly or in part, by force majeure, to carry out its
obligations, other than to make payments, notice and full particulars of such
force majeure shall be given to the other party as promptly as practicable after
the occurrence of such force majeure and provided such notice is given as
aforesaid, the obligations hereunder of the party giving such notice, so far but
only so far as they are affected by such force majeure, shall be suspended
during the continuance of any inability so caused but for no longer period, and
such party shall remedy such inability with all reasonable dispatch.

6. Indemnification.

(a) Rhodia U.S. Rhodia U.S. shall hold harmless and indemnify the Purchaser for
all damages, claims or actions, including injury to or death of persons or
damage to property, caused by or resulting from Rhodia U.S.’s handling or
possession of sulphuric acid pursuant to this Agreement.

(b) The Purchaser. The Purchaser shall hold harmless and indemnify Rhodia U.S.
for all damages, claims or actions, including injury to or death of persons or
damage to property, caused by or resulting from the Purchaser’s handling or
possession of sulphuric acid pursuant to this Agreement or brought by PCS or
PCSN, except to the extent Rhodia U.S. has indemnity obligations pursuant to
Section 6(a) hereto.

(c) Employees. Employees or representatives of either party, who are present
under any provision of this Agreement on the properties of the other party,
shall be so present at the risk of the employer of such persons, and such
employer agrees to fully protect and indemnify the other party against any
liability to such employees or representatives, except in those instances where
the liability arises solely from the negligence or willful misconduct of such
other party. Further, each party agrees to save harmless and indemnify the other
against claims for injuries or damages to persons or property occurring on the
indemnified party’s property and caused or alleged to have been caused by
employees of the other party while such employees were present on the
indemnified party’s property.

7. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 7):

 

  (a) if to Rhodia U.S.:

Rhodia Inc.

26 Quai Alphonse Le Gallo

92512 - Boulogne Billancourt Cedex

France

Telecopy: + 33.1.55.38.40.00

Attention: General Counsel



--------------------------------------------------------------------------------

with a copy to:

Rhodia Inc.

259 Prospect Plains Road

Cranbury, NJ 08512

Telecopy: 609-860-0297

Attention: General Counsel

with a copy to:

Shearman & Sterling LLP

114, avenue des Champs-Elysees

75008 - Paris

France

Telecopy: + 33.1.53.89.70.70

Attention: Hubertus V. Sulkowski, Esq.

with a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Telecopy: 212-848-7179

Attention: Peter J. Rooney, Esq.



--------------------------------------------------------------------------------

  (b) if to the Purchaser:

Innophos, Inc.

259 Prospect Plains Road

Cranbury, New Jersey 08512

Telecopy: 609-860-0350

Attention: Randy Gress

with a copy to:

Kirkland & Ellis LLP

153 East 53rd Street

New York, New York 10022

Telecopy: 212-446-4900

Attention: Eunu Chun, Esq.

8. Hazardous Nature of Materials. Each party knows and understands that
sulphuric acid is or may have been in contact with certain materials that are
toxic, corrosive, dangerous or hazardous. Each party, as applicable, agrees to
advise and inform its employees, agents and representatives, and any independent
contractor employed by such party and any immediate purchaser of the sulphuric
acid of the nature of the sulphuric acid, the hazards associated with the
sulphuric acid, any recommended handling precautions and all appropriate
measures to insure the safety and well-being of persons, property and the
environment prior to commencement of work involving the sulphuric acid or the
purchase thereof. Each party, as applicable, shall promptly inform the other in
writing of any health, safety or environmental hazard relating to the sulphuric
acid that becomes known to such party subsequent to the execution of this
Agreement.

9. Compliance With Laws. Each party shall comply with all the Laws, ordinances,
regulations, rules, orders, and actions, whether federal, state, or local, which
may now or hereafter be applicable to its performance under this Agreement.

10. Environment. Each party, as applicable, shall use all reasonable efforts to
prevent hazards to health and the environment in the generation, handling,
possession, transportation, processing, use, resale and/or disposition of
sulphuric acid in accordance with this Agreement.

11. Independent Contractor. Rhodia U.S. shall act as an independent contractor
and not as the agent of the Purchaser in supplying the sulphuric acid,
maintaining control over its employees, its subcontractors and their



--------------------------------------------------------------------------------

employees and complying with all withholding of income at source requirements,
whether federal, state, local or foreign. No employee of Rhodia U.S. shall be
considered an employee of the Purchaser or any of its Affiliates.

12. Employees. Neither party shall have the right to exercise any control over
the other’s employees, all of whom are entirely under the control and the
direction of the party employing the same who shall be responsible for their
actions and omissions.

13. Commissions or Fees. Neither party shall pay any commissions or fees or
grant any rebates to any employees, officers, or authorized representatives of
the other party.

14. Calculations. All calculations, payments, and statements of payments due
under this Agreement shall be accompanied by supporting documentation, if
requested. The party preparing such calculations and statements shall maintain
sufficient records kept in accordance with generally accepted accounting
principles, to verify such calculations and statements.

15. Public Announcements. No party shall make, or cause to be made, any press
release or public announcement in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media regarding this
Agreement without prior notification to the other party, and the parties shall
cooperate as to the timing and contents of any such press release or public
announcement. Notwithstanding the foregoing, any party may make an announcement
concerning the supply of sulphuric acid without prior notification to the other
parties if required by (i) the Laws of any relevant jurisdiction, (ii) any
existing contractual obligations, or (iii) any Governmental Authority to which
either party is subject or submits, wherever situated, whether or not the
requirement has the force of Law; provided, however, that in the case of clause
(i), (ii) or (iii), the relevant party shall take such steps as may be
reasonable and practicable under the relevant circumstances to agree on the
contents of such announcement with the other parties before making such an
announcement.

16. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

17. Assignment. Neither party may assign, delegate or transfer this Agreement or
any of its respective rights or obligations hereunder in any manner whatsoever,
by operation of Law or otherwise (including, without limitation, by merger,
contribution, spin-off or otherwise), without the prior written consent of the
other party, which consent may be granted or withheld in the sole discretion of
such party, and any attempted assignment thereof shall be void provided, that
the Purchaser and Rhodia U.S. may assign or transfer this Agreement to its
Affiliates, to its financing sources (for collateral purposes) and, only in the
case of Purchaser, to any subsequent purchaser of the Business (as defined in
the Purchase Agreement) or any portion thereof; provided, however, no assignment
shall relieve any party of its obligations hereunder, either in whole or in
part, in any manner.

18. No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their permitted assigns and,
except as expressly permitted herein, nothing herein is intended to or shall
confer upon any other Person, any right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

19. Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all other prior agreements and understandings, oral or written,
between the parties with respect to the subject matter hereof.

20. Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, Rhodia U.S. and the Purchaser
or (b) by a waiver in accordance with Section 17 hereof. The PCS Agreement may
not be amended without the prior written consent of Rhodia U.S.



--------------------------------------------------------------------------------

21. Extension; Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto, or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any such rights.

22. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

23. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

24. No Additional Rights. Except as expressly provided in this Agreement, the
Purchase Agreement and the Ancillary Agreements, the parties agree that this
Agreement shall not grant to the Purchaser any additional rights to Rhodia U.S.,
proprietary information, technology or know-how.

25. Specific Performance. The parties agree that irreparable damage would occur
in the event any provision of this Agreement was not performed in accordance
with the terms hereof and that, to the extent permitted by applicable Laws, the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law.

26. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. All Actions arising out of
or relating to this Agreement shall be heard and determined exclusively in any
New York federal court sitting in the Borough of Manhattan of The City of New
York; provided, however, that if such federal court does not have jurisdiction
over such Action, such Action shall be heard and determined exclusively in any
New York state court sitting in the Borough of Manhattan of The City of New
York. Consistent with the preceding sentence, the parties hereto hereby
(a) submit to the exclusive jurisdiction of any federal or state court sitting
in the Borough of Manhattan of The City of New York for the purpose of any
Action arising out of or relating to this Agreement brought by either party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

27. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE,



--------------------------------------------------------------------------------

AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 23.

28. References to PCS Agreement. Any reference to the PCS Agreement and Exhibits
thereto contained herein shall be to the PCS Agreement and Exhibits thereto as
of the date hereof, a copy of which is attached hereto as Exhibit A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

RHODIA INC. BY:   /S/  JACQUES LEHRE   Jacques Lehre, Authorized Signatory
INNOPHOS, INC. BY:   /S/  MARK FEUERBACH   Mark Feuerbach, CFO